Citation Nr: 1031521	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1971 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was previously before the Board and remanded in October 
2009 for additional development.  

The appellant was scheduled for a Travel Board hearing in 
November 2007, to which he failed to report.  The appellant was 
notified of the hearing by correspondence dated in September 
2007.  The Board notes that the appellant's address on his VA 
Form 9 reflects he was incarcerated at that time.  There is no 
evidence of record that he requested that his hearing be 
rescheduled for good cause.  Accordingly, the Board considers the 
appellant's request for a hearing to be withdrawn and will 
proceed to adjudicate the appeal based on the evidence of record.  
See 38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant claims that he is entitled to service connection 
for bilateral hearing loss disability.  The October 2009 Board 
Remand found that VA had not satisfied its duty to assist because 
the appellant had not been scheduled for a VA examination.

As noted in the October 2009 Board Remand, the appellant's report 
of medical examination for enlistment purposes, dated in April 
1971, indicated that the appellant had hearing loss in the right 
ear as defined in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
As such, the Board noted that the presumption of soundness on 
induction as to right ear hearing ability does not attach, and 
service connection may be considered only on the basis of 
aggravation of right ear hearing loss in service.  The Board also 
noted that the results of an August 1971 Medical Board 
audiological examination were worse than his April 1971 pre-
service audiological examination results.  Accordingly, the Board 
found that an examination and opinion were warranted to determine 
if the appellant has a current hearing loss disability, and if 
any worsening of the right ear hearing loss disability was 
aggravated by active service or if any increase in disability was 
due to the natural progression of the disease.  Further, the 
Board found that an opinion as to the etiology of any left ear 
hearing loss was warranted.

The appellant was scheduled for a VA examination in December 
2009.  The VA examination request noted that the appellant was 
incarcerated and requested that VA contact the prison for 
transportation coordination.  A December 2009 VA record indicated 
the appellant failed to report for the examination.  However, 
there is no indication in the claims folder that the appellant 
was notified of the VA examination.  Further, the October 2009 
Board Remand specified that if an examination was not feasible, 
the RO should document what specific efforts were made to enable 
such an examination to be conducted.  The claims folder does not 
contain documentation of the efforts made to schedule the 
appellant for a VA examination.  Consequently, the Board finds 
that there has not been substantial compliance with the October 
2009 Remand Order and the case must be remanded.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additionally, 
in a letter received by VA in April 2010, the appellant indicated 
that he would receive parole any day.  The Oklahoma Department of 
Corrections website reflects that the appellant was released on 
parole in April 2010.  Therefore, the appellant may be able to 
appear for a VA examination.  As the RO did not comply with the 
requirements of the October 2009 Board remand in documenting its 
efforts to schedule a VA examination, and the appellant is no 
longer incarcerated, the Board finds that the case should be 
remanded for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
audiological examination.  Have the examiner 
ascertain the nature, extent and etiology of 
the appellant's hearing loss for both the 
right ear and the left ear.  Associate any 
such examination results with the claims 
folder.  

The examiner is requested to furnish an 
opinion concerning whether it is at least as 
likely as not (50 percent or greater) that 
the appellant has current hearing loss 
disability related to his military service, 
to include whether the preexisting right 
ear hearing loss disability was aggravated 
by active service, and the extent of such 
aggravation, or whether any increase in 
disability is due to the natural progress of 
the disease.  In addition, the examiner 
should opine as to the etiology of any left 
ear hearing loss.

The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

All opinions expressed should be accompanied 
by complete rationales.  If the clinician is 
unable to provide an opinion without 
resorting to speculation, the clinician 
should explain why a definitive opinion 
cannot be provided.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for bilateral hearing loss disability.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claim, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


